Matter of Martinez (2017 NY Slip Op 05670)





Matter of Martinez


2017 NY Slip Op 05670


Decided on July 13, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 13, 2017

[*1]In the Matter of SONIA GRACIELA MARTINEZ, an Attorney. 
(Attorney Registration No. 1879857)

Calendar Date: June 26, 2017

Before: Garry, J.P., Lynch, Devine, Clark and Aarons, JJ.


Sonia Graciela Martinez, Trenton, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Sonia Graciela Martinez was admitted to practice by this Court in 1983 and lists a business address in Trenton, New Jersey with the Office of Court Administration. By affidavit sworn to May 15, 2017 and filed May 17, 2017, Martinez now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Martinez's application by correspondence dated June 21, 2017.
Upon reading the affidavit of Martinez, and upon reading the correspondence in response by the Chief Attorney for AGC, and having determined that Martinez is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Garry, J.P., Lynch, Devine, Clark and Aarons, JJ., concur.
ORDERED that Sonia Graciela Martinez's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Sonia Graciela Martinez's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Sonia Graciela Martinez is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Martinez is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in [*2]relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Sonia Graciela Martinez shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.